PER CURIAM.
This is an appeal from a post-dissolution Order on Petitioner’s Motion for Enforcement and Request for Sanctions. In the order, the trial court “approved, affirmed, and adopted as an Order of this court,” the Magistrate’s Report and Recommendations, and found appellant’s exceptions to the report, filed in accordance with Florida Family Law Rule of Procedure 12.490(f), “not sufficient to require hearing.” Chief among appellant’s exceptions was the trial court’s failure to adhere to the mandate in rule 12.490(b)(1), that “[n]o matter shall be heard by a general magistrate without an appropriate order of reference and the consent to the referral of all parties.” Having ascertained that no such order of reference exists of record in this case, we are compelled to reverse the order on appeal and remand for further proceedings consistent with rule 12.490. See Hand v. Kushmer, 695 So.2d 858 (Fla. 2d DCA 1997).
REVERSED and REMANDED.
ROBERTS, WETHERELL, and SWANSON, JJ., concur.